FILED
                                                             Apr 26 2018, 8:01 am

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Michael J. Kyle                                            Curtis T. Hill, Jr.
Baldwin Kyle & Kamish, P.C.                                Attorney General of Indiana
Franklin, Indiana
                                                           Lee M. Stoy, Jr.
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Keith A. Laughlin,                                         April 26, 2018
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           41A01-1708-CR-1817
        v.                                                 Appeal from the Johnson Superior
                                                           Court
State of Indiana,                                          The Honorable Cynthia Emkes,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           41D02-1501-F6-41



May, Judge.




Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                Page 1 of 9
[1]   Keith A. Laughlin appeals his conviction of Level 6 felony intimidation where

      the threat is to commit a forcible felony. 1 He argues the State did not present

      sufficient evidence: (1) he intended to cause the Johnson County Courthouse to

      be evacuated, and (2) he threatened to commit a forcible felony. We affirm.



                               Facts and Procedural History                             2




[2]   At approximately 5:00 p.m. on Saturday, January 17, 2015, Laughlin called in

      a “bomb threat at the Johnson County Courthouse.” (Tr. Vol. II at 6.)

      Laughlin called again later and asked, “Did you find the bomb? . . . You have

      ten minutes to respond.” (State’s Ex. 2 at 00:00:27 - 00:00:46.) Laughlin called

      a total of six times; some of the calls were hang up calls and in some calls

      Laughlin’s speech was unintelligible. The 911 dispatcher was able to determine

      via Caller ID that the calls came from a telephone number owned by Laughlin.


[3]   Detective James Bryant went to the Johnson County Courthouse and, along

      with four or five other officers, inspected the premises to make sure there was

      not a bomb. Police were able to locate the geographical source of Laughlin’s

      calls using a two-phase system that pinpoints, first, the location of the cell tower

      accessed and, second, the more precise address from which the calls were made.




      1
          Ind. Code § 35-45-2-1(b)(1)(A) (2014).
      2
       We held oral argument on this case on April 3, 2018, at the University of Southern Indiana. We thank the
      University for its hospitality and counsel for their able presentations. We also would like to thank USI
      President Linda L.M. Bennett for her continued support and wish her well in her retirement.

      Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                      Page 2 of 9
      Once the Courthouse was clear, Detective Bryant went to the address identified

      by the two-phase system, and Angela Bryant 3 answered the door. Detective

      Bryant inquired about Laughlin, Angela indicated Laughlin was in the back

      room of the house, and officers found him there. Detective Bryant interviewed

      Laughlin and Angela. Detective Bryant then reviewed the 911 tapes and

      arrested Laughlin based on Detective Bryant’s belief Laughlin made the calls

      because Laughlin has a “unique voice.” (Tr. Vol. II at 22.)


[4]   On January 21, 2015, the State charged Laughlin with Level 6 felony

      intimidation where the threat is to commit a forcible felony. After a bench trial

      on May 24, 2017, the trial court entered a conviction as charged. On July 12,

      2017, the trial court sentenced Laughlin to two years, which the court

      suspended.



                                  Discussion and Decision
[5]   When reviewing sufficiency of the evidence in support of a conviction, we will

      consider only probative evidence in the light most favorable to the trial court’s

      judgment. Binkley v. State, 654 N.E.2d 736, 737 (Ind. 1995), reh’g denied. The




      3
        Angela is unrelated to Detective Bryant. Previously, Angela’s legal first name was Ricky. The State refers
      to Angela as “Angela” and uses she/her pronouns, (see Tr. Vol. II at 22), while Laughlin refers to Angela as
      “Ricky” and uses he/him pronouns in his testimony before the court, (see id. at 40), but Laughlin calls her
      “Angela” and uses she/her pronouns in his interview with Detective Bryant recorded the day of the crime.
      (See State’s Ex. 3.) We will refer to her as “Angela.”

      Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                         Page 3 of 9
      decision comes before us with a presumption of legitimacy, and we will not

      substitute our judgment for that of the fact-finder. Id.


[6]   We do not assess the credibility of the witnesses or reweigh the evidence in

      determining whether the evidence is sufficient. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). Reversal is appropriate only when no reasonable fact-finder

      could find the elements of the crime proven beyond a reasonable doubt. Id.

      Thus, the evidence is not required to overcome every reasonable hypothesis of

      innocence and is sufficient if an inference may reasonably be drawn from it to

      support the verdict. Id. at 147.


[7]   To prove Laughlin committed Level 6 felony intimidation where the threat is to

      commit a forcible felony, the State had to provide evidence that Laughlin: (1)

      communicated a threat; (2) to another person; (3) with the intent of causing the

      evacuation of a dwelling, building, or other structure; (4) and the threat was to

      commit a forcible felony. Ind. Code § 35-45-2-1(b)(1)(A) (2014). Laughlin

      argues the State did not present evidence he intended the Johnson County

      Courthouse to be evacuated because he called in a bomb threat at a time when

      the Courthouse would be unoccupied. He also argues the State did not present

      sufficient evidence that he threatened a forcible felony.


                                    Intent to Cause Evacuation
[8]   “A person engages in conduct ‘intentionally’ if, when he engages in the

      conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2.

      “[I]ntent is a mental function and without a confession, it must be determined

      Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018   Page 4 of 9
       from a consideration of the conduct, and the natural consequences of the

       conduct.” Duren v. State, 720 N.E.2d 1198, 1202 (Ind. Ct. App. 1999), trans.

       denied. Accordingly, intent often must be proven by circumstantial evidence.

       Id. The trier of fact is entitled to infer intent from the surrounding

       circumstances. White v. State, 772 N.E.2d 408, 412 (Ind. 2002).


[9]    Laughlin called Johnson County 911 at approximately 5:00 p.m. on a Saturday.

       Laughlin argues that, because he believed the Courthouse to be unoccupied at

       that time, the evidence demonstrates he intended “to harass the police and force

       the police to enter an empty courthouse[;]” not “to evacuate a full courthouse.”

       (Br. of Appellant at 8.) Laughlin asserts the element would have been satisfied

       if “[t]he call took place during normal business hours,” (id.), because then it

       would be clear the intent of the call was to evacuate the building. Because there

       was no evidence the building was occupied at the time he called in the bomb

       threat, Laughlin argues, it was not his intent for the building to be evacuated

       and, thus, his conviction should be reversed.


[10]   Laughlin’s case was tried before the bench. In bench trials, we assume the

       judge knows and follows the applicable law. Leggs v. State, 966 N.E.2d 204, 208

       (Ind. Ct. App. 2012). Here, the State presented evidence from which the trial

       court could conclude Laughlin knew the natural consequence of his behavior

       would be an evacuation of the building. 4 Laughlin called 911 multiple times, at




       4
        Laughlin asserts he could not have intended “evacuation” because his threats were made on Saturday
       afternoon. However, the occurrence of an “evacuation” is not defined by the number of people who must

       Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                    Page 5 of 9
       one point asking the operator, “Did you find the bomb? . . . You have ten

       minutes to respond.” (State’s Ex. 2 at 00:00:27 - 00:00:46.) Detective Bryant

       testified officers were dispatched to the Courthouse, searched the Courthouse

       for an explosive device, and ensured no one was in the building.


[11]   It is reasonable for the fact finder to infer Laughlin intended for his calls to

       result in the police needing to evacuate the Courthouse based on his repeated

       calls and question regarding whether police had located the device. Laughlin’s

       argument is an invitation for us to reweigh the evidence, which we cannot do.

       See Hendrix v. State, 615 N.E.2d 483, 486 (Ind. Ct. App. 1993) (declining to

       reverse based on appellant’s argument regarding intent required to prove

       intimidation, which was an invitation to reweigh the evidence).


                               Threat to Commit Forcible Felony
[12]   Indiana Code defines a forcible felony as “a felony that involves the use or

       threat of force against a human being, or in which there is imminent danger of

       bodily injury to a human being.” Ind. Code § 35-31.5-2-138 (2012). Indiana

       Code defines a bomb as “an explosive or incendiary device designed to release:

       (1) destructive materials or force; or (2) dangerous gases; that is detonated by




       exit the building; it is defined by the state in which the building remains after the occurrence. An evacuated
       building is one that has been rendered empty or vacant. See Evacuate, Merriam-Webster Dictionary,
       https://www.merriam-webster.com/dictionary/evacuate (last accessed April 12, 2018). The simple fact that
       a Courthouse is not open for business does not guarantee that building is empty; thus, regardless when a
       bomb threat is made, police still must take all necessary steps to ensure no one is in a threatened building.
       An evacuation must occur.

       Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                          Page 6 of 9
       impact, proximity to object, a timing mechanism, a chemical reaction, ignition,

       or other predetermined means.” Ind. Code § 35-31.5-2-31 (2012).


[13]   Laughlin argues there was “no evidence that [he] threatened the use of force

       against a human being.” (Br. of Appellant at 8.) He also contends he did not

       indicate at any time he intended to detonate a bomb inside the Johnson County

       Courthouse, and therefore, the State did not present evidence he threatened to

       commit a forcible felony as required to enhance intimidation from a Class A

       misdemeanor to a Level 6 felony. See Ind. Code § 35-45-2-1(b)(1)(A) (element

       of threat of commission of a forcible felony required to elevate intimidation to

       Level 6 felony).


[14]   “[T]hreats of potential, nonspecific violence constitute a threat to commit a

       forcible felony.” Huber v. State, 805 N.E.2d 887, 891 (Ind. Ct. App. 2004). In

       Huber, we held the State presented sufficient evidence Huber committed Class

       D 5 felony intimidation when it presented evidence he called a domestic violence

       advocate and stated that “things were not going to be real pretty,” (id.), if the

       advocate continued working with Huber’s wife. Similarly, Laughlin stated in

       one of his 911 calls, “Did you find the bomb? . . . You have ten minutes to

       respond.” (State’s Ex. 2 at 00:00:27 - 00:00:46.) That imposition of a time limit

       could be construed to mean Laughlin intended to detonate the bomb in ten




       5
         The relevant language of Indiana Code section 35-45-2-1 (2003), under which Huber was convicted, is the
       same as the language in the statute under which Laughlin was convicted.

       Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018                       Page 7 of 9
       minutes if police did not respond, which is a threat to use force. See Huber, 805

       N.E.2d at 891.


[15]   As for whether Laughlin’s threat of force was “against a human being,”

       (Appellant’s Br. at 8), we note the statutory definition of forcible felony

       provides the threat may be against a human being or the threat may create

       “imminent danger of bodily injury to a human being.” Ind. Code § 35-31.5-2-

       138 (2012). Even if Laughlin believed the Courthouse was not occupied, such

       that he did not threaten a specific human being, the Johnson County

       Courthouse is situated in downtown Franklin, Indiana, where many shops and

       restaurants operate. At 5:00 p.m. on a Saturday afternoon, pedestrians could be

       walking in the vicinity of the Courthouse. Thus, it is reasonable to infer that if

       Laughlin had detonated a bomb in the Courthouse, someone either inside the

       Courthouse or within the vicinity of the Courthouse would have been in

       “imminent danger of bodily injury.” I.C. § 35-31.5-2-138. Laughlin’s argument

       is an invitation for us to reweigh the evidence, which we cannot do. See Hobson

       v. State, 957 N.E.2d 1031, 1032 (Ind. Ct. App. 2011) (rejecting appellant’s

       argument, which was an invitation to reweigh the evidence).



                                                 Conclusion
[16]   The State presented sufficient evidence of Laughlin’s intent to have police

       evacuate the Johnson County Courthouse when he called multiple bomb

       threats to 911. Additionally, the State presented sufficient evidence Laughlin’s

       threat was to commit a forcible felony because his statement that police had ten

       Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018     Page 8 of 9
       minutes to respond to him indicated he intended to detonate a bomb in an area

       likely populated by pedestrians. Accordingly, we affirm.


[17]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 41A01-1708-CR-1817 | April 26, 2018   Page 9 of 9